                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE



  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )      No. 3:15-CR-133
                                                  )
  MELISSA D. MABE                                 )


                                         ORDER

        In April 2016, this Court sentenced the defendant to a net term of 70 months’

  imprisonment. The defendant is presently scheduled to be released from federal custody

  on November 4, 2020. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited

  April 13, 2020).

        Pro se, the defendant has filed a motion for early release in light of the COVID-19

  pandemic. [Doc. 297]. She does not cite any statutory authority in support of the request.

        Section 12003 of the Coronavirus Aid, Relief, and Economic Security Act

  (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), presently and temporarily

  provides for expanded prisoner home confinement. However, the CARES Act places

  decision making authority solely within the discretion of the Attorney General and the

  Director of the Bureau of Prisons. See id.; accord 18 U.S.C. § 3624(c)(2). This Court

  therefore does not have power to grant relief under Section 12003 of the CARES Act.

        Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider

  prisoner motions for sentence reduction upon a finding of “extraordinary and compelling




Case 3:15-cr-00133-RLJ-HBG Document 298 Filed 04/15/20 Page 1 of 2 PageID #: 1605
  reasons.” Such motions cannot be entertained by a district court until “after the defendant

  has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

  bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

  request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

  3582(c)(1)(A). Nothing in the record indicates that the present defendant has exhausted

  her administrative remedies.

         The Court sympathizes with the defendant’s concerns, but it lacks authority to

  consider the present motion as explained herein. The motion [doc. 297] must therefore be

  DENIED.

                IT IS SO ORDERED.

                                                           ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge




Case 3:15-cr-00133-RLJ-HBG Document 298 Filed 04/15/20 Page 2 of 2 PageID #: 1606
